Appeal by the relator from a judgment of the Supreme Court at Special Term, entered October 27, 1971 in Washington County, which denied, without a hearing, a petition for a writ of habeas corpus. The petition was unverified and did not comply with the requirements of CPLR 7002 (subd. [c]). However, it contained a statement to the effect that the relator could not comply with the CPLR because of a deprivation of legal material and writing material. In People ex rel. Hale v. McMann (28 A D 2d 1013) it was indicated that deficiencies in the petition might be overlooked where compelling reasons appeared from the papers. As noted by Special Term, the allegations of the petition which are apparently intended to establish restraints in excess of constitutional guarantees (People ex rel. Brown v. Johnston, 9 N Y 2d 482) are inadequate to establish such restraint. The petition was properly denied without a hearing. Judgment affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.